Name: Commission Regulation (EEC) No 2552/88 of 11 August 1988 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 January to 30 June 1987
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 8 . 88 Official Journal of the European Communities No L 228/17 COMMISSION REGULATION (EEC) No 2552/88 of 11 August 1988 determining the maximum amount of the compensation for tuna supplied to the canning industry for the period 1 January to 30 June 1987 Community market is caused by an abnormal increase in the quantities of Community production during the two periods concerned ; Whereas therefore compensation should be granted to Community tuna producers, in accordance with Commission Regulation (EEC) No 2469/86 of 31 July 1986 laying down detailed rules for the granting of compensation to producers of tuna for the canning industry ^, for the periods 1 January to 31 March and 1 April to 30 June 1987, and the maximum amount of compensation should be fixed for each of these periods for each of the products concerned ; Whereas the Management Committee for Fishery Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The compensation referred to in Article 17 of Regulation (EEC) No 3796/81 shall apply for the first two quarters of the 1987 fishing year for the products and within the limits of the maximum amounts determined as follows :  for the period 1 January to 31 March 1987 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3759/87 (2), and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 1196/76 of 17 May 1976 laying down general rules for the granting of compensation to producers of tuna for the canning industry (3), and in particular Article 7 thereof, Whereas compensation is to be granted, if necessary, to Community producers of tuna in respect of tuna for tfre canning industry ; whereas this measure was to compensate Community producers for any disadvantages that may arise under the import arrangements ; whereas by virtue of those arrangements a fall in the import prices for tuna csould directly threaten the income level of Community producers of this product ; Whereas compensation is granted for the tuna supplied to the canning industry during the three-month period for which prices were recorded, where simultaneously the quarterly average price on the Community market and the free-at-frontier price are less than 90 % of the Community producer price and this fall in prices is caused by the level of prices on the world market in tuna and not by an abnormal increase in the quantities produced ; Whereas, under the arrangements, an analysis should be made of the situation on the Community market in order to determine the maximum amount of the compensation for the periods 1 January to 31 March and 1 April to 30 June 1987 ; whereas this analysis has shown that for certain species and presentations of the product considered, during the periods concerned, both the quarterly average market price and the free-at-frontier prices referred to in Article 3 of Regulation (EEC) No 1196/76 were less than 90 % of the Community producer price in force, as fixed by Council Regulation (EEC) No 3932/86 of 18 December 1986 fixing the Community producer price for tuna intended for the canning industry for the 1987 fishing year (4); Whereas the information available to the Commission does not suggest that the level of prices on the (ECU/tonne) Product Maximum amount of compensation Yellowfin tuna, whole, weighing more than 10 kg each 246 Yellowfin tuna, whole, weighing not more than 10 kg each 302  for the period 1 April to 30 June ,1987 : (ECU/tonne) Product Maximum amount of compensation Yellowfin tuna, whole, weighing more than 10 kg each 148 Yellowfin tuna, whole, weighing not more than 10 kg each 214 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(&gt;) OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 359, 21 . 12. 1987, p. 1 . 0 OJ No L 133, 22. 5 . 1976, p. 1 . (4) OJ No L 365, 24. 12. 1986, p. 10 . O OJ No L 211 , 1 . 8 . 1986, p. 19 . No L 228/18 Official Journal of the European Communities 17. 8 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1988 . For the Commission Karl-Heinz NARJES Vice-President